Title: To Thomas Jefferson from James B. M. Adair, 9 September 1793
From: Adair, James B. M.
To: Jefferson, Thomas



Sir
New York September 9th. 1793.
 
I had the honour of receiving your favour in course of post, and as I did not know of any person going to Philadelphia, with whom I could entrust your model, I delivered it to Mr. Remsen, informing of the precautions necessary to be observed in forwarding it, and I hope that before this time you have received it in perfect safety. The greatest care was taken, on board the Ship, to put it into a dry place, so that I have the greatest reason to flatter myself that it has totally escaped rust. This I should certainly have taken the liberty to ascertain by inspection had not Mr. Pinckney inclosed the key in a sealed packet.
I communicated, Sir, to William Hutton, the Millwright, Your very kind offer, of recommendations to Richmond, and of the use of the Model as an introduction to immediate employment. I own, it appears to me, that the most sanguine wishes could not possibly have pictured out to him, a more excellent introduction to business or a circumstance more likely to be productive of solid and permanent advantage. Of this he seemed perfectly sensible, but he had rashly entered into a sort of verbal engagement, with an old Scotch acquaintance here, to superintend the erection of a Cotton Mill at Newhaven in Connecticut. To this person he thought himself obliged to apply for advice on the subject, and he promised, before this time to communicate to me the result of his inquiries. This I am much surprised that he has not done, as I made him fully sensible of the necessity of forming an immediate determination, it not being probable, that you, Sir, would allow the model of so important a machine to remain long unemployed. Should he determine to accept your very generous proposal, I shall send him on immediately to Philadelphia.
By this post, Sir, you will receive a packet from Sir John Sinclair, with the delivery of which to you he did me the honour to intrust me. I have reason to believe it contains the Plan, since approved and executed, of a board of Agriculture to be established in Britain. At the same time, I shall take the liberty to forward copies of two pamphlets, several of which he has given me to distribute, and some queries respecting breeds of sheep and the quality of wool. Statistical inquiry, and the improvement of wool, are objects which Sir John has greatly at heart. He has commissioned me to transmit to the board of Agriculture the result of my inquiries respecting the latter, as well as other branches of (Economics practised in the United States, and has charged me to endeavour to promote Statistical inquiries in America. The admirable example of such investigations, which, permit me Sir to say, you have given in your Notes on Virginia, leads me to hope, that you will do me the honour to
 
assist me in these inquiries, by pointing out the persons from whom I shall be likely to receive the best information. Allow me, Sir, to add, that nothing but my ardent wish for the prosperity of the United States, and my conviction that nothing can enable a government to promote the interests of its people, so effectually as accurate information respecting their real situation, could embolden me to address you on the subject, or to occupy a single moment of your time, which is sacred to the honour and happiness of your country.
I am just about to set out on a short tour to the Eastward, and shall on my arrival at Philadelphia have the honour, with your permission to pay my respects to you. I have the honour to be, with the highest respect, Sir, Your most obedient & faithful Servant

Jas. M. Adair

